Opinion

PETERS, J.
The principal issue in this appeal is whether, in a taxpayer suit brought pursuant to General Statutes § 12-117a,1 a respondent town has a burden *552of introducing evidence to establish that the town’s assessment of the taxpayer’s property did not result in an unjust tax. In order to contest the assessed valuation of property that the plaintiff, Philip Ireland,2 owned in the defendant town of Wethersfield (town), he appealed his assessment first to the board of tax appeal of the town and thereafter to the trial court. The trial court, Aronson, J., partially corrected the assessment of the plaintiffs property but denied him any further relief. Upon the plaintiffs further appeal to the Appellate Court, that court reversed the judgment of the trial court and remanded the case for a new trial. Ireland v. Wethersfield, 41 Conn. App. 421, 430, 676 A.2d 422 (1996). We granted the town’s petition for certification to appeal and now reverse the judgment of the Appellate Court.
A joint stipulation of facts provides much of the largely undisputed factual basis for this appeal. As the *553result of a decennial revaluation of real estate that the town was required to undertake pursuant to General Statutes § 12-62, the town determined that, as of October 1, 1989, the plaintiffs property had a fair market value of $906,000. At that time, the plaintiff owned approximately eight acres of land on Old Reservoir Road and Whippoorwill Way, with respect to which he, in 1980, had obtained the necessary planning, zoning and inland wetlands approvals for a twelve lot subdivision. Immediately after having received these approvals, the plaintiff made substantial improvements to the property in conformity therewith, but he had discontinued such efforts in 1982. Between January, 1982, and September, 1990, the town’s wetlands commission amended its regulations and maps.
In September, 1990, subsequent to the date of the tax assessment, the plaintiff sought building permits for the subdivision from the town’s building inspector. These permits were denied on the ground that the plaintiffs 1980 wetlands permit had expired. The plaintiff successfully challenged the validity of this administrative ruling in a separate court action, in which the trial court, Maloney, J., concluded, in 1993, that the permit issued to the plaintiff in 1980 had continued throughout in full force and effect.3
In arriving at a valuation of the plaintiffs property as of October 1, 1989, the town assessor (assessor) determined that the highest and best use of the property was as a residential subdivision consisting of twelve lots. In accordance with General Statutes § 12-62a (b), the assessor assessed each lot in the plaintiffs subdivision at 70 percent of its fair market value. Because improvements to the subdivision had not yet been completed as of the date of the revaluation, the assessor *554adjusted downward by 50 percent the fair market value of ten of the lots, to arrive at a total fair market value of $906,000. On direct examination during the presentation of the town’s case before the trial court, Aronson, J., the assessor conceded that he mistakenly had failed to recognize that deed restrictions required a similar downward adjustment of market value with respect to the remaining two lots. As a result, he acknowledged that the fair market value of the plaintiff’s property as of October 1, 1989, should be reduced further from $906,000 to $769,000.
In his challenge to the town’s assessment, the plaintiff took issue with the assessor’s conclusion that, as of October 1,1989, the plaintiffs property was to be valued as a residential subdivision. He claimed that the subdivision was not then a viable project because, on various occasions between September, 1990, and May, 1991, town officials had informed him that his wetlands permit had expired and that his subdivision approval, therefore, had lapsed. Accordingly, the plaintiff offered the testimony of an expert appraiser who stated that, in his opinion, the highest and best use of the plaintiff’s property was for recreational use and that the property should, therefore, have been valued, as of October 1, 1989, at $206,000. To arrive at this figure, the appraiser selected three allegedly comparable pieces of property as evidence that the plaintiffs property had a fair market price of $25,000 per acre.
The trial court rejected the evidence of valuation offered by the plaintiff. For two independent reasons, it found the testimony of the plaintiffs expert appraiser to be unpersuasive. First, it found that, because the plaintiff neither had requested nor been refused a subdivision permit until eleven months after the date of the assessment, as of that date the highest and best use of the plaintiffs property was as a residential subdivision *555rather than as recreational land.4 As the court also observed, it has now been determined judicially that the plaintiffs wetlands permit was still fully in effect as of the date of the assessment. Second, even if the plaintiffs appraiser properly had determined recreational use to be the best use of the plaintiffs property, the court found that the plaintiff had not established a proper valuation because there was an insufficient relationship between the plaintiffs property and the properties selected by the appraiser as comparables.
On the basis of these findings, the trial court concluded that the “plaintiff ha[d] failed to sustain his burden of proving that the assessor’s valuation of his land as of October 1,1989 was not its true and actual value.” In response to the plaintiffs motion for clarification of its decision, the court found that the “true and actual value of the property on October 1, 1989 should be $769,000,” rather than the originally stated value of $906,000.
On appeal, the Appellate Court reversed the judgment of the trial court and remanded the case for a new trial. Ireland v. Wethersfield, supra, 41 Conn. App. 430. It upheld the decision of the trial court rejecting the expert opinion proffered by the plaintiffs appraiser. Id., 428-29. It expressed no reservations about the validity of *556the trial court’s conclusion that the plaintiff had failed to sustain his burden of proving that the assessor’s reduced valuation of the plaintiffs property was not its true and actual value. It held, nonetheless, that the plaintiff was entitled to a new trial because, in its view, the town had failed to provide sufficient evidence to permit the trial court to make a finding whether the town’s reduced assessment valuation represented the true and actual value of the plaintiffs property. Id., 429.
In granting the town’s petition for certification for appeal from the judgment of the Appellate Court, we framed the issue as follows: “Under the circumstances of this case, did the Appellate Court properly conclude that a new trial was required because of the absence of evidence of whether the assessment by the town would result in an unjust tax?” Ireland v. Wethersfield, 238 Conn. 903, 677 A.2d 1375 (1996). In order to address this issue, we must first clarify the nature of the burden, if any, that falls upon a town to justify a tax assessment that a taxpayer has challenged, pursuant to § 12-117a, as excessive. In light of that clarification, we then must decide whether the town is entitled to judgment in this case. We conclude that it is so entitled.
In Xerox Corp. v. Board of Tax Review, 240 Conn. 192, 690 A.2d 389 (1997), we recently restated the basic principles of the law governing a tax appeal pursuant to § 12-117a. We observed that, in such an appeal, “the trial court tries the matter de novo and the ultimate question is the ascertainment of the true and actual value of the [taxpayer’s] property. ... At the de novo proceeding, the taxpayer bears the burden of establishing that the assessor has overassessed its property. . . . The trier of fact must arrive at his own conclusions as to the value of [the taxpayer’s property] by weighing the opinion of the appraisers, the claims of the parties in light of all the circumstances in evidence bearing on value, and his own general knowledge of the elements *557going to establish value.” (Citations omitted; internal quotation marks omitted.) Id., 204. In restating these principles, we relied on cases such as Newbury Commons Ltd. Partnership v. Stamford, 226 Conn. 92, 104, 626 A.2d 1292 (1993); Stamford Apartments Co. v. Stamford, 203 Conn. 586, 590, 525 A.2d 1327 (1987); O’Brien v. Board of Tax Review, 169 Conn. 129, 130-31, 136, 362 A.2d 914 (1975); New Haven Water Co. v. Board of Tax Review, 166 Conn. 232, 234, 348 A.2d 641 (1974); Burritt Mutual Savings Bank v. New Britain, 146 Conn. 669, 675, 154 A.2d 608 (1959).
In Xerox Corp., we had no occasion to consider the extent to which our summation was a blend of two disparate lines of tax appeal cases. In all these cases, the trial court hears the tax appeal de novo on the premise that, throughout, it is the taxpayer who bears the burden of establishing an overassessment and of persuading the trial court of the true and actual value of his property for assessment purposes. New Haven Water Co. v. Board of Tax Review, supra, 166 Conn. 234.5 The cases on establishing a true and actual value differ, however, depending on whether the taxpayer has met his initial burden of establishing that his tax assessment was excessive.
If the trial court finds that the taxpayer has failed to meet his burden because, for example, the court finds *558unpersuasive the method of valuation espoused by the taxpayer’s appraiser, the trial court may render judgment for the town on that basis alone. On appeals by the taxpayer, we have regularly affirmed such judgments without a showing that the town adduced affirmative evidence sufficient to demonstrate that the assessor’s determination of market value was not unjust. See, e.g., Gorin’s, Inc. v. Board of Tax Review, 178 Conn. 606, 608-10, 424 A.2d 282 (1979); New Haven Water Co. v. Board of Tax Review, supra, 166 Conn. 239-40.
If, however, the trial court finds that the taxpayer, in light of the persuasiveness, for example, of his appraiser, has demonstrated an overvaluation of his property, the trial court must then undertake a further inquiry to determine the amount of the reassessment that would be just. See O’Brien v. Board of Tax Review, supra, 169 Conn. 131. It is in the context of such cases, namely, cases in which the taxpayer has met his initial burden of proving overvaluation, that we have noted the trial court’s discretionary authority to find value and have declined to assign presumptive validity to the town’s assessment figure. Carol Management Corp. v. Board of Tax Review, 228 Conn. 23, 36-37, 633 A.2d 1368 (1993); Newbury Commons Ltd. Partnership v. Stamford, supra, 226 Conn. 103-105; Stamford Apartments Co. v. Stamford, supra, 203 Conn. 589-90.
The common sense distinction reflected by these two lines of authority is illustrated by a hypothetical case. A taxpayer claiming an overvaluation of his property might elect, at trial, to present as evidence only his personal opinion about the fair market value of his property. If the trial court were to find this evidence unpersuasive, would the town be obliged to present evidence to validate its assessment so as to enable the *559trial court to exercise its independent judgment about the amount of a just valuation of the taxpayer’s property? We have never held that, in such circumstances, the trial court could not, without additional evidence from the town, adopt the town’s valuation figure as a measure of the true and actual value of the taxpayer’s property. We decline so to hold today. A taxpayer who carries his burden of establishing overvaluation is entitled to plenary judicial relief under § 12-117a. A taxpayer, however, who fails to carry this burden has no right to complain if the trial court accords controlling weight to the assessor’s valuation of his property. See Gorin’s, Inc. v. Board of Tax Review, supra, 178 Conn. 609-10.
We disagree, therefore, with the conclusion of the Appellate Court insofar as its opinion suggests that, regardless of a trial court’s failure to find an initial overvaluation of a taxpayer’s property, a town has an affirmative obligation to present evidence in support of its assessment so as to enable a trial court to arrive at the true and actual value of the taxpayer’s property. In Burritt Mutual Savings Bank v. New Britain, supra, 146 Conn. 674, on which the Appellate Court relied, the trial court had found the experts for each of the parties to be in agreement about the best method for valuing the taxpayer’s property, so that only mathematical calculations remained at issue. The need for further evidence under such circumstances does not justify imposing an evidentiary burden on the town in every disputed tax case.
The question remains, however, whether the plaintiff is entitled to a new trial for a further plenary adjudication of the true and actual value of his property because of the special circumstances arising out of the reduction of his tax assessment by the trial court. In the trial court’s corrected memorandum of decision, it found that the “true and actual value of the [plaintiffs] prop*560erty on October 1,1989 should be $769,000,” rather than the originally stated value of $906,000. In light of that reduction, the plaintiff argues that, despite the contrary conclusion of the trial court, he in fact met his initial burden of proving the town’s overvaluation of his property.
It is no answer to the plaintiffs argument that the trial court’s reduction of the value of his property resulted from evidence presented by the town rather than from evidence that he himself presented to the court. See Sears, Roebuck & Co. v. West Hartford, 241 Conn. 749, 755, 699 A.2d 81 (1997). It is likewise no answer that this argument was not clearly raised by the plaintiff at trial, because it is encompassed within the issue that we certified for appeal to this court and was fully argued here. See McCurdy v. State, 227 Conn. 261, 265-66, 630 A.2d 64 (1993).
The closest we have come to addressing the plaintiffs argument is our decision in Carol Management Corp. v. Board of Tax Review, supra, 228 Conn. 23. In that case, the trial court accepted the opinion of the plaintiffs appraiser that the fair market value of the plaintiffs property should be derived from the sales price of three comparable pieces of property. Id., 29. On appeal, the town argued that the trial court improperly had rejected the town’s fair market value figure, which was based on the cost of replacement approach to property valuation. Id., 35. We affirmed the judgment of the trial court, in part because the town had failed to introduce sufficient evidence at trial to explain why the assessor had used the cost of replacement approach to value the plaintiffs property and how the values in the assessment had been calculated. Id., 37; see also Stamford Apartments Co. v. Stamford, supra, 203 Conn. 589-90. In the absence of such evidence, we concluded that “deference to the assessor’s valuation was not required.” Carol Management Corp. v. Board of Tax Review, supra, 37.
*561Our decision in Carol Management Corp. is distinguishable from the present case for two reasons. First, in Carol Management Corp., unlike the present case, the trial court found that the plaintiff had carried its burden of proving overvaluation. Second, in Carol Management Corp., unlike the present case, neither the appraiser nor the assessor employed at the time of the decennial revaluation testified in support of the assessment. Id., 37.
Accordingly, we conclude that our decision in Carol Management Corp. did not deprive the trial court in this case of the authority to accept the assessor’s corrected valuation of the plaintiffs property as probative of its true and actual value. The fact that the assessor reduced the valuation by correcting an oversight with respect to two of the twelve lots did not require the trial court, as a matter of law, to disregard the corrected assessment or to presume its invalidity.
In the same vein, the Appellate Court improperly took the view that the assessor had not provided a sufficient factual background for his valuation because he “did not. . . cite any particular comparable sale or sales to support his valuation of the plaintiffs property.” Ireland v. Wethersfield, supra, 41 Conn. App. 424. The trial court reasonably could have found, however, that the assessor’s failure to identify specific comparable sales, similar to his correction of his valuation oversight on the two lots, was peripheral to the central issue at trial, namely, whether the plaintiffs property was properly characterized as a residential subdivision or as recreational land. On that central issue, the trial court found that the plaintiff had failed to meet his burden of proof. Having made that finding, the trial court could properly render a judgment accepting the town’s corrected valuation as representing the true and actual value of the plaintiffs property.
*562The judgment of the Appellate Court is reversed and the case is remanded to that court with direction to affirm the judgment of the trial court.
In this opinion BORDEN and PALMER, Js., concurred.

 At the time the plaintiff filed this action, the predecessor to § 12-117a was General Statutes (Rev. to 1989) § 12-118, which provided in relevant *552part: “Appeals from boards of tax review. Any person . . . claiming to be aggrieved by the action of the board of tax review in any town or city may, within two months from the time of such action, make application, in the nature of an appeal therefrom, to the superior court for the judicial district in which such town or city is situated, which shall be accompanied by a citation to such town or city to appear before said court. ... If, during the pendency of such appeal, a new assessment year begins, the applicant may amend his application as to any matter therein, including an appeal for such new year, which is affected by the inception of such new year and such applicant need not appear before the board of tax review to make such amendment effective. The court shall have power to grant such relief as to justice and equity appertains, upon such terms and in such manner and form as appear equitable .... The amount to which the assessment is so reduced shall be the assessed value of such property on the grand lists for succeeding years until the tax assessor finds that the value of the applicant’s property has increased or decreased.”
Although § 12-117a has undergone a number of amendments since the plaintiff originally filed his appeal, none of these amendments bears on the disposition of this appeal.


 During the pendency of the appeal to this court, the plaintiff died. This court granted the motion of Carol Ireland, executrix of the estate of Philip Ireland, to be substituted as party plaintiff in lieu of Philip Ireland. For the sake of convenience, we will continue to refer to Philip Ireland as the plaintiff.


 Ireland v. Wethersfield, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CV91-0701985 (September 24, 1993).


 The trial court impliedly rejected as incredible the testimony of the plaintiff that, some time during the summer of 1989, the town building inspector had informed the plaintiff that, although he had an approved subdivision, he could not get a building permit until he obtained a valid inland w'etlands approval. In paragraph six of the joint stipulation of facts submitted as an exhibit at trial, the parties stated: “In September 1990 the Plaintiff requested that the Building Inspector of the Town of Wethersfield, Fred P. Valente, issue a building permit for the completion of [the plaintiffs subdivision]. The Building Inspector refused to issue the building permit, stating that the [wetlands] Permit had expired.” Valente was not called as a witness at trial. As the Appellate Court observed in its opinion, “[o]ther than the plaintiff s testimony, which the trial court did not find credible, there was no evidence that the plaintiffs wetlands permit was not valid as of [the assessment] date.” Ireland v. Wethersfield, supra, 41 Conn. App. 425.


 We recognize that there may be a tension, not explicitly resolved in our case law, between the proposition that the trial court hears a tax appeal de novo and the proposition that the trial court may defer to an assessor’s valuation in deciding the true and actual value of the taxpayer’s property. Contrast Newbury Commons Ltd. Partnerships. Stamford, supra, 226 Conn. 104 (no mention of deference; mere overvaluation is sufficient to justify redress) with Stamford Apartments Co. v. Stamford, supra, 203 Conn. 589 (“[t]he law contemplates that a wide discretion is to be accorded to assessors”; in order to justify redress, taxpayer must prove that assessment is “discriminatory or so unreasonable that property is substantially overvalued” [internal quotation marks omitted]). Because this issue is not encompassed within the question that we certified for appeal, as evidenced by the *558fact that it has not been discussed in any of the briefs or at oral argument, we leave its resolution to full consideration on another day.